Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00354-CV

                                        IN RE Amy Sue DEFONCE

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: June 29, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 14, 2022, relator filed a petition for writ of mandamus. Relator also filed an

emergency motion for temporary relief. Mandamus is an extraordinary remedy, available only

when relator can show (1) the trial court clearly abused its discretion or violated a duty imposed

by law; and (2) there is no adequate remedy by way of appeal. See Walker v. Packer, 827 S.W.2d

833, 839-40 (Tex. 1992) (orig. proceeding). After considering the petition and this record, this

court concludes relator did not show she is entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s emergency motion for

temporary relief is denied as moot.

                                                          PER CURIAM



1
 This proceeding arises out of Cause No. 21-1978-CV-C, styled In the Interest of C.M.W., a Child, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable William D. Old III presiding.